DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
	Regarding claim 1, claim 1 recites an extra “and” in l. 11 of the claim.  The examiner recommends deletion thereof.
	Regarding claim 3, claim 3 recites “The adhesive tape according to either claim 1” (ll. 1 – 2 of the claim).  Since claim 3 only refers to a single claim, the examiner recommends removing “either”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 is directed to “An adhesive tape for wrapping cables in automobiles, the tape comprising: a first layer consisting of a woven fabric; and a second nonwoven layer made of aromatic polyamide” (ll. 1 – 6 of the claim).  As currently written, the phrase “second nonwoven layer” could be construed as referencing an unrecited “first” nonwoven layer rather than, as the instant specification suggests (e.g. p. 1, ll. 2 – 8; p. 2, ll. 14 – 23; p. 8, ll. 17 – 19), first and second layers wherein the first layer is a woven fabric, as recited, and the second layer is a nonwoven layer.
	Regarding claims 2 – 10, each of claims 2 – 10 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Therefore, each of claims 2 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as claim 1.
	Regarding claim 4, claim 4 recites the limitation “the nonwoven” in ll. 2 – 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of assessing the claim with respect to the prior art, the examiner assumes “the nonwoven” in claim 4 is the same feature as the “second nonwoven layer” in claim 1.
	Claim 5 is noted for reciting “the nonwoven” similarly to claim 4.  The discussion above for claim 4 similarly applies to claim 5.
	Regarding claim 9, claim 9 recites “The adhesive tape according to any of claims 1 to 8, claim 1, wherein…” (ll. 1 – 2 of the claim).  It is not clear if claim 9 is intended to depend on multiple claims (i.e. “any of claims 1 to 8”) or just claim 1 alone.
	Furthermore, claim 9 recites the limitation “the nonwoven” in l. 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of assessing the claim with respect to the prior art, the examiner assumes “the nonwoven” in claim 9 is the same feature as the “second nonwoven layer” in claim 1.
	Regarding claim 10, claim 10 recites “the adhesive coating” in ll. 2 – 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of assessing the claim with respect to the prior art, the examiner assumes “the adhesive coating” in claim 10 is the same feature as the “adhesive layer” in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frigge (EP 1,911,824 A1, referencing a machine translation thereof provided with this Office Action) in view of Lindner (DE 10 2004 015 019 B3, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 1, Frigge discloses an adhesive tape for wrapping cables in automobiles (“cable wrapping belt”, “adhesive tape” for a “motor compartment” of an “automobile”: e.g. Fig. 1; ¶¶ [0001], [0008] – [0038]), the tape comprising: 
	a first layer consisting of a woven fabric (“first textile layer”, e.g. “first textile layer” 1: e.g. Fig. 1; ¶¶ [0001], [0009], [0014], [0018] – [0021], [0024], [0027], [0038]); 
	a second nonwoven layer (“second textile layer”, e.g. “second textile layer” 2: e.g. Fig. 1; ¶¶ [0001], [0014], [0015], [0018] – [0020], [0022] – [0024], [0026], [0027], [0038]); 
	a polymer layer that penetrates and bonds together the first and second layers to form therewith a textile substrate band having two outer faces (“layer” 5 of “acrylate adhesive” bonding “first textile layer” 1 and “second textile layer” 2 to form a “carrier” 3: e.g. Fig. 1; ¶¶ [0013], [0024]); and 
	an adhesive layer applied to at least one of the outer faces of the substrate band (“self-adhesive adhesive layer”, e.g. “self-adhesive adhesive layer” 4 applied to “at least one side” of “carrier” 3: e.g. Fig. 1; ¶¶ [0001], [0011], [0012], [0019], [0027]).
	Although Frigge states the second nonwoven layer may be made of a polyamide (e.g. ¶ , Frigge is not explicit as to an aromatic polyamide therefor.
	However, Lindner notes aramid fibers are useful in adhesive tapes for wrapping cables in automobiles when the application is extreme or for increasing shear safety (“aramid”: e.g. ¶ [0024]).
	Accordingly, it would have been obvious to employ aromatic polyamide as Lindner suggests for the polyamide Frigge discloses, the motivation being to make the adhesive tape suitable for extreme applications and/or to improve the shear safety.
	Regarding claim 2, in addition to the limitations of claim 1, Frigge discloses the second nonwoven layer is equipped with the adhesive layer (“self-adhesive adhesive layer”, e.g. “self-adhesive adhesive layer” 4: e.g. Fig. 1; ¶ [0019]).
	Regarding claim 3, in addition to the limitations of claim 1, Frigge discloses the second nonwoven layer faces inward when the tape is installed and wrapped around the cables (as implied by “adhesion values” for a “back” of the “adhesive tape” to “cable sets” as depicted where “self-adhesive adhesive layer” 4 is adjacent “second textile layer” 2: e.g. Fig. 1; ¶¶ [0012], [0019]).
	Regarding claim 4, in addition to the limitations of claim 1, Frigge discloses the nonwoven is a mechanically strengthened needled felt (e.g. ¶ [0022]).
	Regarding claim 5, in addition to the limitations of claim 4, Frigge discloses the nonwoven is mechanically strengthened by water jets (“hydroentangled”: e.g. ¶ [0022]).
	Regarding claim 6, in addition to the limitations of claim 1, Frigge discloses the woven fabric consists of polyamide and/or polyester filaments (e.g. ¶ [0020]).
	Regarding claim 7, although Frigge is not explicit as to the substrate band having a basis weight of from 50 g/m2 to 500 g/m2, Frigge does disclose the respective basis weights of the first layer and the second nonwoven layer are 90 to 250 g/m2 and 180 to 280 g/m2 (e.g. ¶ [0027]).  
	Additionally, Frigge discloses the basis weight of the adhesive layer is from 60 g/m2 to 150 g/m2 in order to provide an adhesion value on the back of the adhesive tape which is required in the use of wrapping cables (e.g. ¶¶ [0012], [0027]).  Given Frigge’s polymer layer is an adhesive (e.g. ¶¶ [0013], [0024]) and the fact such a polymer layer, when the adhesive tape wraps a cable, will adhere the first layer to the second nonwoven layer, one of ordinary skill in the art would have observed Frigge’s basis weight for the adhesive layer instructive to providing a suitable amount of adhesion for maintaining adhesion of the first layer to the remaining layers of the adhesive tape, and thus it would have been obvious to employ such a basis weight for this purpose.
	Therefore, in such a modification, the basis weight of the substrate band—i.e. the total basis weight of the first layer, the second nonwoven layer, and the polymer layer—is 330 to 680 g/m2.  This range overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 8, in addition to the limitations of claim 1, Frigge discloses the tape has an abrasion resistance of at least class E according to LV 312 (which is higher than class C: e.g. ¶¶ [0004], [0009], [0025]).
	Although Frigge is not explicit as to the tape being formed so as to be impact-resistant according to LV 312, Lindner discloses adhesive tapes comprising, among other things, woven fabrics or nonwoven fabrics joined by polymer layers and comprising an adhesive layer on the outer face(s) of the joined fabrics and comprising materials similar to those Frigge discloses and which provide protection against impact loads when used to wrap cables (e.g. ¶¶ [0001], [0012] – [0044], especially ¶¶ [0017] and [0044] with respect to impact protection).  Lindner notes wrapped cables are subject to vibratory and relative movements which cause abrasion to the adhesive tape wrapping the cables (e.g. ¶ [0002]).
	As discussed above, Frigge desires a high level of abrasion resistance per LV 312.  Accordingly, it would have been obvious to provide the adhesive tape such that it is impact resistance according to LV 312 in order for the adhesive tape to be suitable for its purpose of wrapping cables.	
	Regarding claim 9, in addition to the limitations of claim 1, Frigge discloses the woven fabric has a basis weight of, e.g., 90 to 250 g/m2 (e.g. ¶ [0027]) and the nonwoven has a basis weight of, e.g., 180 to 280 g/m2 (e.g. ¶ [0027]).
	Frigge’s ranges for the basis weights of the woven fabric and the nonwoven overlap the respective claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 10, in addition to the limitations of claim 1, Frigge discloses the adhesive coating is applied to the substrate band at a basis weight of, e.g., from 60 g/m2 to 150 g/m2 (e.g. ¶¶ [0012], [0027]).
	Frigge’s ranges for the basis weight of the adhesive coating lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783